The offense is theft of property over the value of fifty dollars; the punishment, confinement in the penitentiary for three years.
The caption of the transcript shows that the court adjourned January 3, 1937. If the caption is correct then the trial was not held during said term, as it is shown in the transcript that the verdict of the jury was returned January 6, 1937. Further it appears that the motion for new trial was overruled January 11th, and appellant sentenced on the same date. Under the circumstances, the appeal must be dismissed.
The appeal is dismissed. *Page 174 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                   ON REINSTATEMENT OF APPEAL.